Citation Nr: 0732065	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing, which was subsequently held in May 2007.  The 
veteran and the veteran's spouse testified before the 
undersigned Veterans Law Judge.  The hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran's depression is productive of occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as depression, blunted 
affect, anxiety, panic attacks, short-term memory loss, 
occasional suicidal ideation, lack of motivation, as well as 
compulsive and withdrawn behavior.

2.  The veteran's depression disorder has not resulted in 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
higher, for service-connected depression are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for 
service-connected depression.  In particular, the veteran 
testified at a May 2007 Travel Board hearing that he 
exhibited aggressive behavior, particularly when driving.  He 
testified about obsessive behaviors such as constantly 
checking to be sure that lights in the house were turned off 
or that the doors were locked.  The veteran testified that he 
had occasional thoughts of "chewing on the end of a gun 
barrel."  The veteran also indicated that he had panic 
attacks two to three times per day, and that he was unable to 
multi-task.  Furthermore, the veteran indicated that he 
experienced short-term memory loss, forgetting the names of 
people or where he put his keys.  The veteran described his 
relationship with his family as "distant" and testified 
that he had two close friends.  He rarely communicated with 
his extended family, and when he did, the conversations were 
very brief.

The veteran's spouse testified that the veteran was withdrawn 
and aggressive.  She testified that the veteran would spend 
most days un-showered and in bed.  The spouse testified that 
the veteran would occasionally watch television, read, or 
play computer games.  Additionally, the spouse described the 
veteran as being "compulsive" and unable to leave the house 
unless forced to go to a doctor's appointment or to the 
store.  The spouse further testified that they rarely went 
out or entertained friends in their home.  The veteran's 
spouse acknowledged that the veteran attended VA group 
therapy sessions, but that he became more reclusive as a 
result of the sessions.   

The veteran was originally granted service connection for 
depression in March 1995.  The RO evaluated the veteran's 
depression as 10 percent disabling, effective May 18, 1993.  
The Board notes that the RO granted the veteran a total 
disability rating based on individual unemployability (TDIU) 
due to his multiple service-connected disabilities from 
November 16, 2001.  The veteran subsequently sought an 
increased disability rating for his depression, and the RO 
evaluated the veteran's depression in a June 2005 rating 
decision as 30 percent disabling, effective March 16, 2005.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present. 38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. Id.  

A 100 percent is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name. Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

The veteran underwent a VA Compensation and Pension 
Examination (C&P) in April 2005 in connection with this 
current claim.  The veteran stated that his depression began 
shortly after his discharge from service.  During the 
examination, the examiner noted that the veteran was alert 
and oriented to personal information and place.  The veteran 
provided accurate history and his temporal orientation was 
normal.  The examiner described the veteran's affect as 
"blunted," but with normal response latencies.  The veteran 
demonstrated adequate attention, was not distractible, and 
did not show imitation/utilization behavior or difficulty in 
completing tasks.  

Furthermore, the examiner observed that the veteran's 
spontaneous speech was fluent, grammatic, and free of 
paraphrasia, and that he made good eye contact.  His 
immediate, recent, and remote memories were within normal 
limits.  The examiner also noted that during the examination, 
the veteran's thoughts were logical and goal-directed.  The 
examiner did not observe evidence of disorder in thought 
process or content, and found no push of speech or 
grandiosity.  No tics or odd motor behaviors were noted.

The veteran denied hypervigilant symptoms or being 
frightened, but he exhibited symptoms of social withdrawal, 
and cried at least once per week.  The veteran also reported 
experiencing mild to moderate dysphoria, difficulty in 
completing tasks, and irritability.  The veteran described 
his relationship with his spouse as "strained" given his 
irritability.  Additionally, the veteran indicated that he 
had increased appetite, anergia, anhedonia, feelings of 
hopelessness, and loss of libido when depressed.  He denied 
helplessness, guilt, suicidal ideation, passive thoughts of 
suicide, cognitive behavioral symptoms, or anxiety.  The 
veteran's GAF score was 55.  

The examiner diagnosed the veteran as having recurrent, 
moderate major depressive disorder.  The examiner concluded 
that the veteran's psychiatric presentation resulted in a 
moderate degree of impairment in social functioning, and 
possibly a mild degree of impairment in occupational 
functioning.

The Board notes that numerous VA outpatient treatment notes 
are of record.  A review of these treatment notes shows 
fluctuating, inconsistent behavioral patterns.  The first 
pertinent VA treatment note is dated December 2005, and 
concerns the veteran's initial treatment plan.  The veteran 
reported at that time that he had difficulty sleeping, 
concentrating, and interacting with his family, and that he 
experienced isolation, short-term memory loss, panic attacks, 
and had nightmares and flashbacks.  He reported having no 
appetite and a lack of interest in various activities.  The 
veteran also reported being fondled as a young boy by a 
teenage girl in his neighborhood.

The examiner described the veteran's appearance in December 
2005 as "neat" and indicated that he had good eye contact, 
normal verbalization, appropriate affect and mood, fair 
concentration and memory, and that he had no suicidal or 
homicidal ideation.  The examiner diagnosed the veteran as 
having post-traumatic stress disorder (PTSD), and recommended 
outpatient mental health treatment.  The veteran's main 
identified problems were sleep difficulties, short-term 
memory loss, nightmares, flashbacks and depression.  

A follow-up VA treatment note dated January 2006 found the 
veteran to be alert, cooperative, and neat without any 
evidence of psychosis, suicidal or homicidal ideation, or 
mood disturbance.  The veteran's prescription for Celexa was 
increased at that time.  The Board notes that the veteran 
began attending therapy sessions shortly after this follow-up 
appointment.

In February 2006, the veteran sought additional VA care for 
the purposes of adjusting his medications.  The examiner 
found the veteran to be cooperative and well-groomed at that 
time with spontaneous speech, euthymic mood, and a normal 
affect.  The examiner described the veteran's thought process 
and content as appropriate and found that he was oriented to 
person, time, place, and situation.  No memory problems were 
noted and there was no evidence of suicidal or homicidal 
ideation.  Concentration was good and impulse control and 
judgment were good. 

A VA treatment note dated April 2006 showed slight 
improvement in the veteran's overall mental condition, but a 
treatment note dated approximately one month later, in May 
2006, showed that the veteran's mood was "anxious."  The 
examiner also found that the veteran showed signs of 
irritability and anger.

Similarly, in a June 2006 VA treatment note, the veteran 
sought additional care after having a "setback."  The 
veteran reported that his nightmares and flashbacks increased 
in frequency, and that he felt dizzy and indecisive.  The 
examiner noted the veteran's speech was spontaneous and that 
although he was cooperative, he was also restless.  The 
veteran's thought process was linear and his affect was 
mildly constricted.  The veteran reported improvement in his 
irritability, and the examiner found no evidence of suicidal 
or homicidal ideation.  The examiner also found that the 
veteran's memory was intact, and that he was oriented to 
person, place, time, and situation.     

The Board observes that the veteran was afforded another VA 
C&P examination in September 2006.  During the examination, 
the veteran stated that he had a fairly good relationship 
with his wife, despite a fair amount of marital conflict.  He 
also stated that he was close with his daughters, but that he 
got irritable with them regularly.  The veteran indicated 
that he had difficulty "getting along" with other people, 
and that he had intrusive thoughts about traumatic 
experiences approximately once per week.  The veteran also 
stated that he had nightmares approximately once per month, 
and that he avoided crowds and social interaction.

The examiner observed that the veteran was alert, oriented, 
cooperative, and attentive, and that he maintained good eye 
contact.  The examiner described the veteran's mood as 
"depressed" and noted that the veteran's affect was 
constricted.  The veteran's thought process was logical and 
coherent, and there was no evidence of auditory or visual 
hallucinations, or suicidal or homicidal ideation.  The 
veteran reported a history of aggressive behavior, but 
indicated no such behavior during the last ten years.  The 
examiner noted that the veteran's memory was intact for 
immediate, recent, and remote events.  The veteran was able 
to concentrate well enough to spell the word "world" 
backwards.  

Nevertheless, the veteran described an exaggerated startle 
reaction, and reported a fluctuating appetite, low energy and 
motivation, as well as decreased feelings of hope and worth.  
The veteran denied that his depression affected his daily 
living activities such as eating, bathing, and toileting.  
The veteran's GAF score was 54.  

The examiner diagnosed the veteran as having moderate to 
considerable symptoms associated with depression and post-
traumatic stress disorder.  The examiner also noted that the 
veteran's social adaptability and interactions were 
moderately to considerably impaired in terms of his ability 
to maintain employment and perform job duties in a reliable, 
flexible, and efficient manner.  

In April 2007, the veteran met with a VA psychiatrist for the 
purpose of adjusting his medication.  The veteran was well-
groomed and cooperative at that time and the examiner noted 
no evidence of suicidal or homicidal ideation.  The veteran's 
mood was euthymic and his speech was normal.  The examiner 
noted that the veteran's memory reflected adequate recall of 
recent and remote events, and that the veteran was oriented 
to person, place, time, and situation.

However, the veteran reported that he had nightmares once per 
week, but that he seldom had flashbacks.  The veteran also 
indicated that he lost his temper once per week, although he 
learned to control it, and that he has anxiety attacks, 
particularly when he was in a crowd.  

Given the evidence of record, the Board concludes that the 
veteran is entitled to an increased rating in this case.  In 
particular, the veteran demonstrates symptoms that more 
nearly approximate the criteria required for a 50 percent 
evaluation.  The September 2006 VA C&P examination shows that 
the veteran's functional impairment was moderately to 
considerably impaired in terms of his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner.  The examiner described the veteran's 
mood as "depressed" and noted that the veteran's affect was 
constricted at that time.  Furthermore, the veteran's spouse 
testified during the May 2007 Travel Board hearing that 
veteran was withdrawn and aggressive, and that he would spend 
most days un-showered and in bed.  As noted above, GAF scores 
of 54 and 55 correspond to clinical findings of moderate 
symptomatology such as flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in 
functioning (e.g., few friends, conflicts with peers and co-
workers).  

Although occupational and social functioning are affected, 
the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 70 percent or higher, such as homicidal 
ideation, intent, or plan; intermittently illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; delusions, or disorientation; or grossly 
inappropriate behavior.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  The Board observes that the veteran shows some signs 
of occasional suicidal ideation and obsessional behavior, 
such as checking to make sure that the lights are turned off 
and that doors are locked, but these behaviors are 
insufficient to more nearly approximate the criteria required 
for a rating in excess of 50 percent.  

Indeed, VA treatment notes show that the veteran is alert and 
oriented to person, place, and time, and that he has good 
insight and judgment.  His thought processes are organized, 
and speech is logical and goal directed.  Thus, the veteran 
is not entitled to either a 70 or 100 percent evaluation.  
The Board notes that the veteran has been diagnosed with 
multiple psychiatric disorders.  As it would be difficult to 
distinguish, in this particular case, the symptoms 
attributable to one disorder from those attributable to 
another, the Board has considered all of the veteran's 
psychiatric signs and symptoms in assigning a 50 percent 
disability rating.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
depression that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated March 2005 informed the veteran of the type of 
evidence needed to substantiate his increased rating claim as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The letter also asked 
the veteran to furnish to VA any records in his possession 
pertaining to the claim.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and he was 
provided, via a March 2006 letter from the RO, with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The case was then readjudicated by way of an April 2006 
Statement of the Case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded multiple VA examinations in 
connection with this claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.
	(CONTINUED ON NEXT PAGE)
ORDER

A 50 percent evaluation for depression is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


